TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 2, 2013



                                      NO. 03-10-00147-CV


                                   Carolyn Barnes, Appellant

                                                 v.

                        University Federal Credit Union and
         Government Employees Insurance Company/GEICO Insurance, Appellees




        APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
  REFORMED AND, AS REFORMED, AFFIRMED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment, but that such error does not require the judgment be reversed: IT IS THEREFORE

considered, adjudged and ordered that the judgment of the trial court is reformed to award

University Federal Credit Union $15,000 in attorneys’ fees for this appeal instead of $25,000.

As so reformed, the judgment of the trial court is affirmed. It FURTHER appearing to the Court

that appellant has filed an affidavit of inability to pay costs, it is FURTHER ordered that no

costs relating to this appeal be assessed against appellant, both in this Court and the court below;

and that this decision be certified below for observance.